Brueggemann concedes that he was represented by counsel at
                 the preliminary hearing and that counsel cross-examined the victim.
                 However, he contends that his cross-examination was limited when
                 counsel attempted to delve into alleged text messages the victim sent
                 Brueggemann. Additionally, Brueggemann argues that he was denied an
                 adequate opportunity to cross-examine the victim because, at the time of
                 the preliminary hearing, he had not been provided certain discovery that
                 revealed the inconsistency in the victim's testimony.' Our review of the
                 record shows that counsel thoroughly cross-examined the victim at the
                 preliminary hearing. Moreover, trial counsel challenged the victim's
                 credibility at trial by highlighting inconsistencies in his story during
                 closing argument. As to the justice court's limitation of the cross-
                 examination, our review of the record reveals that the justice court merely
                 ruled that counsel's question had been asked and answered and did not
                 unconstitutionally limit counsel's cross-examination of the victim.
                 Therefore, we conclude that the district court did not err by admitting the
                 victim's preliminary hearing testimony on this basis.
                             Second, Brueggemann contends that the district court erred
                 by allowing the State to use the victim's preliminary hearing testimony at
                 trial when the State's motion to admit the testimony was untimely and the
                 State failed to show good cause. NRS 174.125(3)(a) required the State to
                 file its motion to admit the victim's preliminary hearing testimony at least
                 15 days before trial. Here, the State submitted its motion one week before


                       "While Brueggemann asserts that later discovery revealed an
                 inconsistency in the victim's testimony, he fails to assert what
                 inconsistency was revealed.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                 trial. Because the State's motion was untimely, it was required to show
                 good cause for the delay. NRS 174.125(4); Hernandez, 124 Nev. at 648,
                 188 P.3d at 1132. "[T]o establish good cause for making an untimely
                 motion to admit preliminary hearing testimony, the [proponent of the
                 testimony] must provide an affidavit or sworn testimony regarding its
                 efforts to procure the witness prior to the pretrial motion deadline."   Id.
                 This court reviews a district court's finding that the prosecution exercised
                 constitutionally reasonable diligence to procure a witness's attendance as
                 a mixed question of law and fact, giving deference to the district court's
                 findings of fact. Id. at 646-47, 188 P.3d at 1131-32. However, we "will
                 independently review whether those facts satisfy the legal standard of
                 reasonable diligence." Id. at 647, 188 P.3d at 1132.
                             Here, the State included an affidavit with its motion to admit
                 the challenged testimony in which a State investigator and the prosecutor
                 outlined their efforts to secure the victim's presence at trial. The
                 investigator averred that he contacted the victim to coordinate a time and
                 place to serve a subpoena for the initial trial date, but shortly after
                 speaking with the victim, all subsequent calls went unanswered. The
                 prosecutor had contact with the victim from the inception of the case until
                 three months before trial, and in each conversation the victim affirmed his
                 interest in the case. After numerous calls and voicemails went
                 unanswered, the prosecutor attempted to locate the victim using police
                 records, contacting the victim's reported address on a traffic citation. The
                 investigator attempted to locate the victim utilizing power, telephone, and
                 public assistance records. Despite these efforts, the victim did not appear
                 at trial. The district court found that the State showed good cause for the
                 late filing of the motion. We conclude that the record demonstrates that

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e
                the State exercised reasonable diligence in attempting to secure the
                victim's presence at trial and therefore established good cause for the late
                filing of its motion to admit his prior testimony. Accordingly, we conclude
                that the district court did not err by admitting the victim's preliminary
                hearing testimony.
                            Third, Brueggemann argues that the district court erred by
                allowing the State to present evidence of other bad acts at trial,
                specifically that Brueggemann was stopped in a vehicle matching the
                description of the getaway car eleven days after the robbery and that a
                revolver was discovered in the vehicle. The district court concluded that
                the traffic stop was not a prior bad act, therefore a Petrocelli hearing was
                not required, and that the evidence was relevant and admissible.
                Brueggemann fails to demonstrate that the district court abused its
                discretion by determining the traffic stop was not a bad act subject to NRS
                48.045(2) and admitting the evidence. See NRS 48.015; Melellan v. State,
                124 Nev. 263, 267, 182 P.3d 106, 109 (2008) ("We review a district court's
                decision to admit or exclude evidence for an abuse of discretion.").
                            Fourth, Brueggemann contends that the district court erred by
                allowing hearsay testimony to be admitted at trial. Brueggemann claims
                that the victim's statements about the attackers' description and the items
                taken were erroneously admitted through an officer's testimony. We
                review a district court's determination as to whether a statement falls
                within a hearsay exception for an abuse of discretion. Rodriguez v. State,
                128 Nev. „ 273 P.3d 845, 848 (2012). As the victim's statements
                were made shortly after he was robbed at gunpoint and while he was still
                under the stress of the event, the statements fell within the excited
                utterance exception to the hearsay rule.      See NRS 51.095; Rowland v.

SUPREME COURT
     OF
   NEVADA
                                                      4
A !947A sem
                State, 118 Nev. 31, 42-43, 39 P.3d 114, 121 (2002). Therefore, we conclude
                that the district court did not abuse its discretion by admitting the
                statements.
                              Fifth, Brueggemann argues that the district court erred by
                giving jury instructions #33 and #43, which instructed the jury on
                coconspirator and aiding and abetting liability respectively. Brueggemann
                argues that both instructions did not identify the required specific intent.
                "This court reviews a district court's decision settling jury instructions for
                an abuse of discretion or judicial error; however, whether the instruction
                was an accurate statement of the law is a legal question that is reviewed
                de novo."     Funderburk v. State, 125 Nev. 260, 263, 212 P.3d 337, 339
                (2009) (citation omitted). Given that jury instructions regarding intent
                must be read together and not in isolation, see Greene v. State, 113 Nev.
                157, 167 68, 931 P.2d 54, 61 (1997) overruled on other grounds by Byford
                          -




                v. State, 116 Nev. 215, 235, 994 P.2d 700, 713 (2000), we conclude that the
                jury instructions as a whole clearly specified the intent required to convict
                Brueggemann of the charged crimes. 2 Therefore, we conclude that
                Brueggemann has not shown that the district court abused its discretion.




                      2We note that instruction #4 informed the jury that "N o prove the
                defendant guilty of a specific intent crime on a theory of co-conspirator
                liability, the State must prove beyond a reasonable doubt that the
                defendant possessed the specific intent to commit the crime charged."
                Furthermore, instruction #41 informed the jury that "No find a defendant
                guilty for the specific intent crime of another under an aiding or abetting
                theory of principal liability, the state must prove beyond a reasonable
                doubt that the aider or abettor knowingly aided the other person with the
                specific intent that the other person commit the charged crime."



SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                            Sixth, Brueggemann contends that the district court erred by
                denying his motion to dismiss for prosecutorial misconduct. He alleges
                that the misconduct occurred when, during trial preparation, two
                prosecutors met with a codefendant, while she was on probation and
                without her attorney present, in an attempt to persuade her to testify
                against Brueggemann at trial. The district court conducted an evidentiary
                hearing, during which the codefendant testified, and denied the motion,
                concluding that the prosecutors' conduct did not directly relate to
                Brueggemann's rights but instead affected the codefendant. We review a
                district court's denial of a motion to dismiss for an abuse of discretion.
                Hill v. State, 124 Nev. 546, 550, 188 P.3d 51, 54 (2008). Brueggemann
                fails to offer any argument or citation to legal authority in support of his
                claim; rather he merely repeats the codefendant's testimony from the
                evidentiary hearing and summarily claims that he was denied a fair trial.
                We conclude that Brueggemann fails to demonstrate that the district court
                abused its discretion.
                            Seventh, Brueggemann argues that the cumulative effect of
                the above errors denied him a fair trial. Because we found no error, there
                are no errors to cumulate. Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.



                                              /                     J.
                                         Hardesty


                                          '   J.




SUPREME COURT
        OF
     NEVADA
                                                     6
(0) 1947A
                cc: Hon. Elizabeth Goff Gonzalez, District Judge
                     Bush & Levy, LLC
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   7
(0) 1947A